HEDRICK, Judge.
Defendant by his first assignment of error contends that the trial court erred in allowing the motion to consolidate defendant’s trial with the trial of Matthew Parker. A motion for consolidation is addressed to the sound discretion of the trial judge; and since there is nothing in the record to suggest abuse of discretion in the ruling of the court upon this motion, this assignment of error is overruled. G.S. 15-152; State v. Yoes, 271 N.C. 616, 157 S.E. 2d 386 (1967); State v. Conrad, 4 N.C. App. 50, 165 S.E. 2d 771 (1969).
By assignments of error 2 and 4, defendant argues that the court erred in admitting the testimony of Officer Harper for the purpose of corroboration. Although the testimony of Officer Harper might have differed in a slight degree from the testimony of the two witnesses he was seeking to corroborate, “ [w] here the testimony offered to corroborate a witness does so substantially, it is not rendered incompetent by the fact that there is some variation.” State v. Westbrook, 279 N.C. 18, 181 S.E. 2d 572 (1971); State v. Case, 253 N.C. 130, 116 S.E. 2d 429 (1960). Thus, this assignment of error is overruled.
Next, defendant asserts that the court committed error when it failed to grant his motion for a new trial for newly discovered evidence. Subsequent to the judgment of the court, the defendant Parker made a statement in open court proclaiming that he alone was guilty of the crime charged, and declared that defendant Bynum was completely innocent of any wrongdoing. Thereafter, defendant Parker was brought to the judge’s chambers and in the presence of his attorney and the trial judge, the defendant answered several questions asked by the trial judge, including the following;
*179“Court: * * * Are you telling me now that what you said in that courtroom when you spoke up was not true and that you are now taking the position that you had throughout the trial that you had nothing to do with it?
Defendant Parker: Yes, sir.
Court: Although you stated out there in the courtroom [after the judgment] that you did rob Mr. Willey?
Defendant Parker: Yes, sir.
Court: And take his money. But that Bynum had no part of it?
Defendant Parker: It is just like it was when we were out there at first. Really, neither one of us had nothing to do with that robbery.
Court: And the statement you made out there after sentence was imposed was made out of a desire to help Bynum?
Defendant Parker: Yes, it was.”
A motion for a new trial for newly discovered evidence is addressed to the sound discretion of the trial court. State v. Blalock, 13 N.C. App. 711, 187 S.E. 2d 404 (1972). Since no abuse of discretion has been shown, we find this assignment of error to be without merit.
We find the defendant was afforded a fair trial free from prejudicial error.
No error.
Judges Morris and Vaughn concur.